

116 S4205 IS: Homeland Security Higher Education Advisory Council Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4205IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Homeland Security Higher Education Advisory Council.1.Short titleThis Act may be cited as the Homeland Security Higher Education Advisory Council Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Science, Space, and Technology of the House of Representatives.(2)CouncilThe term Council means the Homeland Security Higher Education Advisory Council established under section 3.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)SecretaryThe term Secretary means the Secretary of Homeland Security.3.Homeland Security Higher Education Advisory Council(a)EstablishmentThe Secretary shall establish a council to be known as the Homeland Security Higher Education Advisory Council.(b)Duties of CouncilThe Council shall provide advice and recommendations to the Secretary on matters concerning homeland security and the academic community relating to the following:(1)The threat of malign foreign influence and interference in the United States.(2)Proposed regulatory changes impacting institutions of higher education. (3)Promoting the openness of academic research and the exchange of ideas between institutions of higher education and the Federal Government.(4)Promoting campus resilience resources to address a range of threats or hazards affecting institutions of higher education.(5)Homeland security academic and research programs.(6)Student and recent graduate recruitment to Federal Government employment.(7)Issues relating to international students, including—(A)obtaining and maintaining a visa; and(B)processing visas and Optional Practical Training.(8)Cybersecurity.(9)Any other matters the Secretary considers appropriate.(c)Membership(1)In generalThe Council shall be composed of not fewer than 21 members appointed by the Secretary, of whom 9 shall be from governmental positions specified in paragraph (2), and not fewer than 12 members shall be from non-governmental positions specified in paragraph (3).(2)Governmental positionsGovernmental positions specified in this paragraph are the following: (A)The Bureau of Consular Affairs of the Department of State.(B)The Bureau of Education and Cultural Affairs of the Department of State.(C)U.S. Customs and Border Protection.(D)The Office for Civil Rights and Civil Liberties of the Department of Homeland Security.(E)The Science and Technology Directorate of the Department of Homeland Security.(F)The Office of Science and Technology Cooperation of the Department of State.(G)The Student and Exchange Visitor Program of the Department of Homeland Security.(H)United States Citizenship and Immigration Services.(I)Office of the Citizenship and Immigration Services Ombudsman.(J)Homeland Security Investigations of the U.S. Immigration and Customs Enforcement.(K)The Department of Justice.(L)The intelligence community, as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(3)Non-governmental positionsNon-governmental positions specified in this paragraph are the following:(A)Twelve presidents or chancellors of a university, with a distribution of such universities being private, public, and regionally diverse.(B)Senior leaders of relevant higher education associations.(4)Timing of appointmentsAppointments to the Council shall be made not later than 4 months after the date of enactment of this Act.(5)Terms(A)In generalEach member of the Council shall be appointed for a term of 2 years. (B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed. (6)Chairperson and vice chairpersonThe Chairperson and Vice Chairperson of the Council shall be designated by the Secretary at the time of the appointment of the members pursuant to paragraph (4), and when a vacancy of the Chairperson or Vice Chairperson occurs, as the case may be. (d)Meeting(1)Initial meetingThe Council shall hold its initial meeting not later than 30 days after the final appointment of all members under subsection (c)(4).(2)MeetingsThe Council shall meet not fewer than 3 times each year at the call of the Chairperson or Vice Chairperson.(3)QuorumSixteen members of the Council, of whom 8 members shall be appointed from governmental positions and 8 members shall be appointed from non-governmental positions, shall constitute a quorum.(e)Compensation(1)Prohibition of compensationExcept as provided in paragraph (2), members of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(f)Administrative support servicesUpon the request of the Council, the Secretary shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this Act.(g)ReportNot later than 180 days after the date on which the Council holds its initial meeting under subsection (d) and annually thereafter, the Council shall submit to the appropriate congressional committees a report containing a detailed statement of the advice and recommendations of the Council pursuant to subsection (b).(h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. 